289 Wis. 2d 291 (2006)
2006 WI 29
711 N.W.2d 267
IN the MATTER OF MEDICAL INCAPACITY PROCEEDINGS AGAINST Anne Kathleen REILLY, Attorney at Law:
OFFICE OF LAWYER REGULATION, Complainant,
v.
Anne Kathleen REILLY, Respondent.
No. 2005AP839-D.
Supreme Court of Wisconsin.
Decided March 28, 2006.
*292 The Court entered the following order on this date:
On March 30, 2005, the Office of Lawyer Regulation (OLR) filed a petition pursuant to SCR 22.34 asking that Attorney Anne Kathleen Reilly be found to have a medical incapacity.
Attorney Reilly was admitted to practice law in Wisconsin in 1984 and resides in the Shawano, Wisconsin area. On September 20, 2004 this court suspended her license to practice law in Wisconsin pursuant to SCR 22.21(1) because it appeared that her continued practice of law posed a threat to the interest of the public and the administration of justice.
The Honorable Konrad Tuchscherer was appointed referee in this matter. The referee appointed counsel to represent Attorney Reilly. The referee granted Attorney Reilly multiple extensions of time to file an answer to the OLR's petition. No answer or other pleading was filed. The OLR moved for a default judgment. The referee granted the motion for default judgment on December 7, 2005. On February 6, 2006 the referee issued his report and recommendation in which he found that Attorney Reilly suffers from a medical condition that substantially prevents her from performing the duties of an attorney to acceptable professional standards. The referee recommended that Attorney Reilly's license be indefinitely suspended. He also recommended that, as a condition for reinstatement, Attorney Reilly provide the OLR with sufficient medical records and a physician's report to exhibit her medical capacity to practice law. As a second condition of reinstatement, the referee recommended that Attorney Reilly pay the costs of the proceeding. The OLR filed a statement of costs in the amount of $1,104.33. It also filed a motion asking this court to order Attorney Reilly to reimburse the Lawyer Regulation System for the fees *293 of her appointed counsel, which are in the amount of $6,171.18. This court agrees with the referee's conclusion regarding Attorney Reilly's medical incapacity, and it agrees with the referee's recommendation regarding the suspension of her license to practice law. It further agrees that, as a condition of the reinstatement of her license to practice law, Attorney Reilly pay the costs of the proceeding as well as the fees for her appointed counsel.
IT IS ORDERED that, effective the date of this order, the license of Attorney Anne Kathleen Reilly to practice law in Wisconsin is indefinitely suspended.
IT IS FURTHER ORDERED that, as a condition of the reinstatement of her license to practice law, Attorney Reilly provide the OLR with sufficient medical records and a physician's report to exhibit her medical capacity to practice law.
IT IS FURTHER ORDERED that, as an additional condition of the reinstatement of her license to practice law, Attorney Reilly pay the costs of this proceeding and the fees of her appointed counsel.
ROGGENSACK, J., took no part.
*294